 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   AARON LAMONT STRIBLING,                           No. 2:16-cv-0400 MCE CKD P
12                      Plaintiff,
13          v.                                         ORDER
14   R. MOTT, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. By order filed August 29, 2018, the undersigned granted the defendants motions

19   to compel and directed plaintiff to provide the ordered discovery within thirty days. (ECF No. 75

20   at 10-11.) Instead of providing the discovery responses as ordered, plaintiff filed a motion for

21   reconsideration (ECF No. 77), which was denied (ECF No. 80). The court assumed that plaintiff

22   believed that his motion for reconsideration automatically stayed his obligation to comply with

23   the order granting the motions to compel and gave him additional time to comply with the order.

24   (ECF No. 82 at 2.) Defendants were also given additional time to file any motions for sanctions

25   based on plaintiff’s failure to comply with the August 29, 2018 order. (Id.)

26          Shortly before plaintiff’s deadline to provide discovery responses expired, he filed a

27   motion requesting an additional ninety days to comply, citing his separation from his legal

28   property since June 21, 2018. (ECF No. 83.) Both sets of defendants filed motions requesting
                                                       1
 1   sanctions, but failed to address plaintiff’s claim that he had been separated from his legal

 2   property. (ECF Nos. 84, 85.) The undersigned found that “[w]hile plaintiff’s claim that he has

 3   been separated from his property does not excuse him from timely responding to discovery

 4   requests to the best of his ability, it does raise serious concerns about his ability to fully respond

 5   to the requests, particularly those for documents.” (ECF No. 88 at 2.) The defendants were then

 6   ordered to address plaintiff’s claim. (Id.) Both sets of defendants have now provided their

 7   responses. (ECF Nos. 90, 91.)

 8          While defendant Salz has no knowledge of plaintiff’s property situation (ECF No. 91 at

 9   1), counsel for defendants Mott, Andrichuk, Bell-Sprinkle, Glenn, Johnson, Molina, Morrow,

10   Murillo, Schneider, and Terry advise that plaintiff has in fact been separated from three boxes of

11   legal property since June 21, 2018, and that he has requested that the boxes be sent to plaintiff

12   (ECF No. 90 at 2-3). Counsel further provided documentation showing that plaintiff’s property

13   was sent to him on January 25, 2019, and the tracking information provided shows that they

14   arrived at plaintiff’s current housing location on January 28, 2019. (Id. at 10.)

15          In light of the fact that plaintiff was in fact separated from some of his legal property, both

16   motions for sanctions will be denied at this time. Since it appears that plaintiff should now be

17   able access his legal property, he will have one final opportunity to provide supplemental

18   discovery responses as ordered on August 29, 2018. No extensions of this deadline will be

19   granted absent a showing of extraordinary circumstances. Plaintiff is further reminded that

20   failure to provide the ordered discovery responses will subject him to sanctions that may range
21   from exclusion of evidence all the way up to dismissal of the case, depending upon the degree of

22   non-compliance. If plaintiff once again fails to comply with the August 29, 2018 order,

23   defendants may renew their motions for sanctions.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Plaintiff’s motion for an extension of time (ECF No. 83) is granted and plaintiff shall

26   have until March 15, 2019, to provide supplemental responses to defendants’ discovery requests
27   in compliance with the August 29, 2018 order. No further extensions of time will be granted

28   absent a showing of extraordinary cause.
                                                        2
 1             2. Defendants’ motions for sanctions (ECF Nos. 84, 85) are denied without prejudice.

 2             3. Defendants shall have until April 15, 2019, to file any motions for sanctions based on

 3   plaintiff’s failure to comply with the August 29, 2018 order.

 4             4. Dispositive motions will be due within thirty days of the resolution of any motions for

 5   sanctions. If no motions for sanctions are filed, dispositive motions will be due thirty days after

 6   the deadline for filing motions for sanctions expires.

 7   Dated: February 8, 2019
                                                       _____________________________________
 8
                                                       CAROLYN K. DELANEY
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11   13:stri0400.sanctions.deny

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
